SUMMARY ORDER
Plaintiffs-Appellants Liberty Mutual Fire Insurance Company and Liberty Mutual Insurance Company (collectively, “Liberty”) appeal the dismissal of this action for declaration of insurance coverage rights and obligations, brought against Defendan1>-Appellee Travelers Indemnity Company of Illinois (“Travelers”). The district court, in granting Travelers’s motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(1), held that it lacked subject matter jurisdiction over the action due to the fact that Liberty had failed to establish that an “actual controversy” existed between the parties. Liberty Mutual Fire Insurance Co. v. Travelers Indemnity Co. of Illinois, No. 08 Civ. 159S, 2004 WL 2191560, at *5 (W.D.N.Y. Sept.26, 2004).
We assume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal. Having reviewed de novo the jurisdictional question, Starter Corp. v. Converse, Inc., 84 F.3d 592, 594 (2d Cir.1996) (per curiam), we affirm the dismissal of Liberty’s suit for substantially the reasons stated by the district court.
We have considered all of Liberty’s arguments on appeal and find them to be without merit. Therefore, the judgment of the district court is AFFIRMED.